IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

              RONNIE LEE JOHNSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Putnam County
                      No. 07-0589 David A. Patterson, Judge


               No. M2014-01198-CCA-R3-ECN - Filed November 4, 2014




The Appellant, Ronnie Lee Johnson, appeals the trial court’s summary denial of his petition
for a writ of error coram nobis. The judgment of the trial court is affirmed.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and R OBERT L. H OLLOWAY, J R., JJ., joined.

Ronnie Lee Johnson, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General & Reporter; and Clark B. Thornton, Senior Counsel,
for the Appellee, State of Tennessee.

                               MEMORANDUM OPINION

       In 2008, a Putnam County jury convicted the Defendant of possession of a controlled
substance with intent to sell and simple possession. The trial court sentenced the Petitioner
to seventeen years in the Tennessee Department of Correction for the first count, to be served
consecutively to eleven months, twenty-nine days for the second count. State v. Ronnie Lee
Johnson, No. M2008-02848-CCA-R3-CD, 2010 WL 565667 (Tenn. Crim. App., at
Nashville, Feb. 18, 2010), no perm. app. filed. In 2010, the Petitioner filed a petition for post
conviction relief, which was denied; this Court affirmed the denial of post-conviction relief.
Ronnie Lee Johnson v. State, No. M2011-00881-CCA-R3-PC, 2012 WL 5377807 (Tenn.
Crim. App., at Nashville, Oct. 29, 2012), Tenn. R. App. P. 11 denied (Tenn. March 5, 2013).
The Petitioner subsequently filed a petition for writ of habeas corpus in the United States
District Court, Middle District of Tennessee. The petition was denied. Ronnie Lee Johnson
v. Jerry Lester, Warden, No. 2:13–cv–0112, 2014 WL 345728 (M.D. Tenn. Jan. 30, 2014).
In 2014, the Petitioner filed a petition in the trial court for a writ of error coram nobis,
claiming that he had newly discovered evidence and that current “case law and codes” made
his convictions unconstitutional. The trial court summarily dismissed the petition as
untimely, and for failure to recite the newly discovered evidence. In response to the record
and the Petitioner’s brief on appeal, the State has moved this Court to affirm the trial court’s
ruling pursuant to Court of Criminal Appeals Rule 20. The State’s motion is granted.

       A writ of error coram nobis is available to a defendant in a criminal prosecution.
T.C.A. § 40-26-105(a) (2012). The decision to grant or to deny a petition for the writ of error
coram nobis on its merits rests within the sound discretion of the trial court. State v. Ricky
Harris, 301 S.W.3d 141, 144 (Tenn. 2010) (citing State v. Vasques, 221 S.W.3d 514, 527-28
(Tenn. 2007)). Tennessee Code Annotated section 40-26-105(b) provides, in pertinent part:

       Upon a showing by the defendant that the defendant was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

        A petition for a writ of error coram nobis “‘may be dismissed without a hearing, and
without the appointment of counsel for a hearing’” if the petition does not allege facts
showing that the petitioner is entitled to relief. Id. (quoting State ex rel. Edmondson v.
Henderson, 421 S.W.2d 635, 636 (Tenn. 1967)). Coram nobis claims are subject to a
one-year statute of limitations that is computed from the date the judgment of the trial court
becomes final. T.C.A. § 27-7-103 (2009); State v. Mixon, 983 S.W.2d 661, 670 (Tenn.
1999). Due process considerations may toll the statute of limitations applicable to coram
nobis petitions. Workman v. State, 41 S.W.3d 100, 101 (Tenn. 2001). To determine whether
due process requires tolling, a court must weigh the petitioner’s interest in obtaining a
hearing to present a later-arising ground for relief against the State's interest in preventing
stale and groundless claims. Id. at 103. Whether due process requires tolling of the
limitations period is a mixed question of law and fact, which this Court reviews de novo with
no presumption of correctness. See Vaughn v. State, 202 S.W.3d 106, 115 (Tenn.2006).

       Having reviewed the record, this Court concludes that the trial court did not err in
summarily dismissing the Petitioner’s petition for a writ of error coram nobis. The petition
was filed outside the one-year statute of limitations period and the Petitioner has failed to
show that he is entitled to tolling of the statutory period on due process grounds.
Furthermore, the Petitioner has not provided any grounds for relief. The Petitioner in his

                                               2
brief states that the newly discovered evidence is the false testimony and an affidavit of the
State’s witness, and a surveillance tape from the crime scene. The Petitioner fails to indicate
how this evidence “may have resulted in a different judgment.” T.C.A. § 40-26-105(b). The
Petitioner is not entitled to coram nobis relief. Accordingly, the trial court did not err when
it summarily dismissed the petition. The State’s motion is granted, and the judgment of the
trial court is hereby affirmed in accordance with Rule 20.




                                           ____________________________________
                                           R OBERT W. W EDEMEYER, J UDGE




                                              3